
	
		II
		110th CONGRESS
		2d Session
		S. 2736
		IN THE SENATE OF THE UNITED STATES
		
			March 7, 2008
			Mr. Kohl (for himself
			 and Mr. Schumer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend section 202 of the Housing Act of 1959 to
		  improve the program under such section for supportive housing for the elderly,
		  and for other purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Section 202 Supportive Housing
			 for the Elderly Act of 2008.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					TITLE I—New construction reforms
					Sec. 101. Project rental assistance.
					Sec. 102. Selection criteria.
					Sec. 103. Development cost limitations.
					Sec. 104. Owner deposits.
					Sec. 105. Definition of private nonprofit
				organization.
					Sec. 106. Preferences for homeless elderly.
					TITLE II—Refinancing
					Sec. 201. Approval of prepayment of debt.
					Sec. 202. Sources of refinancing.
					Sec. 203. Use of unexpended amounts.
					Sec. 204. Use of project residual receipts.
					Sec. 205. Additional provisions.
					TITLE III—Assisted living facilities
					Sec. 301. Definition of assisted living facility.
					Sec. 302. Monthly assistance payment under rental
				assistance.
					TITLE IV—Facilitating affordable housing preservation
				transactions
					Sec. 401. Use of sale or refinancing proceeds.
					TITLE V—National senior housing clearinghouse
					Sec. 501. National senior housing clearinghouse.
				
			INew
			 construction reforms
			101.Project rental
			 assistanceParagraph (2) of
			 section 202(c) of the Housing Act of 1959 (12 U.S.C. 1701q(c)(2)) is
			 amended—
				(1)by inserting after
			 assistance.— the following: (A)
			 Initial project rental
			 assistance contract.—;
				(2)in the last
			 sentence, by striking may and inserting shall;
			 and
				(3)by adding at the
			 end the following new subparagraph:
					
						(B)Renewal of and increases in contract
				amounts
							(i)Expiration of contract
				termUpon the expiration of each contract term, the Secretary
				shall adjust the annual contract amount to provide for reasonable project
				costs, and any increases, including adequate reserves, supportive services, and
				service coordinators, except that any contract amounts not used by a project
				during a contract term shall not be available for such adjustments upon
				renewal.
							(ii)Emergency
				situationsIn the event of
				emergency situations that are outside the control of the owner, the Secretary
				shall increase the annual contract amount, subject to reasonable review and
				limitations as the Secretary shall
				provide.
							.
				102.Selection
			 criteriaSubsection (f) of
			 section 202 of the Housing Act of 1959 (12 U.S.C. 1701q(f)) is
			 amended—
				(1)by striking
			 Selection
			 criteria.— and inserting Initial selection criteria and
			 processing.—(1) Selection criteria.—;
				(2)by
			 redesignating paragraphs (1), (2), (3), (4), (5), (6), and (7) as subparagraphs
			 (A), (B), (C), (D), (E), (G), and (H), respectively;
				(3)by inserting after
			 subparagraph (E) (as so redesignated by paragraph (2) of this subsection) the
			 following new subparagraph:
					
						(F)the extent to which the applicant has
				ensured that a service coordinator will be employed or otherwise retained for
				the housing, who has the managerial capacity and responsibility for carrying
				out the actions described in subparagraphs (A) and (B) of subsection
				(g)(2);
						;
				and
				(4)by adding at the
			 end the following new paragraph:
					
						(2)Delegated processing
							(A)In
				issuing a capital advance under this subsection for any project for which
				financing for the purposes described in the last two sentences of subsection
				(b) is provided by a combination of a capital advance under subsection (c)(1)
				and sources other than this section, within 30 days of award of the capital
				advance, the Secretary shall delegate review and processing of such projects to
				a State or local housing agency that—
								(i)is in geographic proximity to the
				property;
								(ii)has demonstrated experience in and
				capacity for underwriting multifamily housing loans that provide housing and
				supportive services;
								(iii)may or may not be providing
				low-income housing tax credits in combination with the capital advance under
				this section; and
								(iv)agrees to issue a firm commitment
				within 12 months of delegation.
								(B)The Secretary shall retain the authority to
				process capital advances in cases in which no State or local housing agency has
				applied to provide delegated processing pursuant to this paragraph or no such
				agency has entered into an agreement with the Secretary to serve as a delegated
				processing agency. The Secretary shall develop a schedule for reasonable fees
				under this subparagraph to be paid to delegated processing agencies, which
				shall take into consideration any other fees to be paid to the agency for other
				funding provided to the project by the agency, including bonds, tax credits,
				and other gap funding.
							(C)An
				agency to which review and processing is delegated pursuant to subparagraph (A)
				may assess a reasonable fee which shall be included in the capital advance
				amounts and may recommend project rental assistance amounts in excess of those
				initially awarded by the Secretary.
							(D)Under such delegated system, the
				Secretary shall retain the authority to approve rents and development costs and
				to execute a capital advance within 60 days of receipt of the commitment from
				the State or local agency. The Secretary shall provide to such agency and the
				project sponsor, in writing, the reasons for any reduction in capital advance
				amounts or project rental assistance and such reductions shall be subject to
				appeal.
							.
				103.Development
			 cost limitationsSection
			 202(h)(1) of the Housing Act of 1959 (12 U.S.C. 1701q(h)(1)) is amended,
			 in the matter preceding subparagraph (A), by inserting
			 reasonable before development cost
			 limitations.
			104.Owner
			 depositsSection 202(j)(3)(A)
			 of the Housing Act of 1959 (12 U.S.C. 1701q(j)(3)(A)) is
			 amended by inserting after the period at the end the following: Such
			 amount shall be used only to cover operating deficits during the first 3 years
			 of operations and shall not be used to cover construction shortfalls or
			 inadequate initial project rental assistance amounts..
			105.Definition of
			 private nonprofit organizationSubparagraph (B) of section 202(k)(4) of the
			 Housing Act of 1959 (12 U.S.C. 1701q(k)(4)(B)) is
			 amended by inserting before the semicolon the following: , except that,
			 in the case of any national organization that is the owner of multiple housing
			 projects assisted under this section, the organization may comply with clause
			 (i) of this subparagraph by having a local advisory board to the governing
			 board of the organization the membership which is selected in the manner
			 required under clause (i).
			106.Preferences for
			 homeless elderlySubsection
			 (j) of section 202 of the Housing Act of 1959 (12 U.S.C. 1701q(j)) is amended
			 by adding at the end the following new paragraph:
				
					(9)Preferences for
				homeless elderlyThe
				Secretary shall permit an owner of housing assisted under this section to
				establish for, and apply to, such housing a preference in tenant selection for
				the homeless elderly, either within the application or after selection pursuant
				to subsection (f), but only if—
						(A)such preference is
				consistent with paragraph (2); and
						(B)the owner
				demonstrates that the supportive services identified pursuant to subsection
				(e)(4), or additional supportive services to be made available upon
				implementation of the preference, will meet the needs of the homeless elderly,
				maintain safety and security for all tenants, and be provided on a consistent,
				long-term, and economical
				basis.
						.
			IIRefinancing
			201.Approval of
			 prepayment of debtSubsection
			 (a) of section 811 of the American Homeownership and Economic Opportunity Act
			 of 2000 (12 U.S.C.
			 1701q note) is amended—
				(1)in the matter
			 preceding paragraph (1), by inserting , for which the Secretary’s
			 consent to prepayment is required, after Affordable Housing
			 Act);
				(2)in paragraph
			 (1)—
					(A)by inserting
			 at least 20 years following before the maturity
			 date;
					(B)by inserting
			 project-based before rental assistance payments
			 contract;
					(C)by inserting
			 project-based before rental housing assistance
			 programs; and
					(D)by inserting
			 , or any successor project-based rental assistance program,
			 after 1701s));
					(3)by amending
			 paragraph (2) to read as follows:
					
						(2)the prepayment
				may involve refinancing of the loan if such refinancing results in—
							(A)a lower interest
				rate on the principal of the loan for the project and in reductions in debt
				service related to such loan; or
							(B)a transaction in
				which the project owner will address the physical needs of the project, but
				only if, as a result of the refinancing—
								(i)the rent charges
				for unassisted families residing in the project do not increase or such
				families are provided rental assistance under a senior preservation rental
				assistance contract for the project pursuant to subsection (e); and
								(ii)the overall cost
				for providing rental assistance under section 8 for the project (if any) is not
				increased, except, upon approval by the Secretary to—
									(I)mark-up-to-market
				contracts pursuant to section 524(a)(3) of the Multifamily Assisted Housing
				Reform and Affordability Act (42 U.S.C. 1437f note), as such section is carried
				out by the Secretary for properties owned by nonprofit organizations; or
									(II)mark-up-to-budget
				contracts pursuant to section 524(a)(4) of the Multifamily Assisted Housing
				Reform and Affordability Act (42 U.S.C. 1437f note), as such section is carried
				out by the Secretary for properties owned by eligible owners (as such term is
				defined in section 202(k) of the Housing Act of 1959 (12U.S.C. 1701q(k));
				and
									;
				and
				(4)by adding at the
			 end the following:
					
						(3)notwithstanding
				paragraph (2)(A), the prepayment and refinancing authorized pursuant to
				paragraph (2)(B) involves an increase in debt service only in the case of a
				refinancing of a project assisted with a loan under such section 202 carrying
				an interest rate of 6 percent or
				lower.
						.
				202.Sources of
			 refinancingThe last sentence
			 of section 811(b) of the American Homeownership and Economic Opportunity Act of
			 2000 (12 U.S.C.
			 1701q note) is amended—
				(1)by inserting after
			 National Housing Act, the following: or approving the
			 standards used by authorized lenders to underwrite a loan refinanced with risk
			 sharing as provided by section 542 of the Housing and Community Development Act
			 of 1992 (12 U.S.C.1701 note), ; and
				(2)by striking
			 may and inserting shall.
				203.Use of
			 unexpended amountsSubsection
			 (c) of section 811 of the American Homeownership and Economic Opportunity Act
			 of 2000 (12 U.S.C.
			 1701q note) is amended—
				(1)by striking
			 Use of unexpended
			 amounts.— and inserting Use of
			 proceeds.—;
				(2)by amending the
			 matter preceding paragraph (1) to read as follows: Upon execution of the
			 refinancing for a project pursuant to this section, the Secretary shall ensure
			 that proceeds are used in a manner advantageous to tenants, or are used in the
			 provision of affordable rental housing and related social services for elderly
			 persons by the private nonprofit organization project owner, private nonprofit
			 organization project sponsor, or private nonprofit organization project
			 developer, including—;
				(3)in paragraph (1),
			 by striking not more than 15 percent of;
				(4)in paragraph (2),
			 by inserting before the semicolon the following; , including reducing
			 the number of units by reconfiguring units that are functionally obsolete,
			 unmarketable, or not economically viable;
				(5)in
			 paragraph (3), by striking or at the end;
				(6)in paragraph (4),
			 by striking according to a pro rata allocation of shared savings
			 resulting from the refinancing. and inserting a semicolon; and
				(7)by adding at the
			 end the following new paragraphs:
					
						(5)rehabilitation of
				the project to ensure long-term viability;
						(6)the payment to
				the project owner, sponsor, or third party developer of a developer’s fee in an
				amount not to exceed—
							(A)in the case of a
				project refinanced through a State low income housing tax credit program, the
				fee permitted by the low income housing tax credit program as calculated by the
				State program as a percentage of acceptable development cost as defined by that
				State program; or
							(B)in the case of a
				project refinanced through any other source of refinancing, 15 percent of the
				acceptable development cost; and
							(7)the payment of equity, if any, to—
							(A)in the case of a
				sale, to the seller or the sponsor of the seller, in an amount equal to the
				lesser of the purchase price or the appraised value of the project, as each is
				reduced by the cost of prepaying any outstanding indebtedness on the project
				and transaction costs of the sale; or
							(B)in the case of a
				refinancing without the transfer of the project, to the project owner or the
				project sponsor, in an amount equal to the difference between the appraised
				value of the project less the outstanding indebtedness and total acceptable
				development cost.
							For
				purposes of paragraphs (6)(B) and (7)(B), the term “acceptable development
				cost” shall include, as applicable, the cost of acquisition, rehabilitation,
				loan prepayment, initial reserve deposits, and transaction
				costs..
				204.Use of project
			 residual receiptsParagraph
			 (1) of section 811(d) of the American Homeownership and Economic Opportunity
			 Act of 2000 (12
			 U.S.C. 1701q note) is amended—
				(1)by striking
			 not more than 15 percent of; and
				(2)by inserting
			 before the period at the end the following: or other purposes approved
			 by the Secretary.
				205.Additional
			 provisionsSection 811 of the
			 American Homeownership and Economic Opportunity Act of 2000 (12 U.S.C. 1701q
			 note) is amended by adding at the end the following new subsections:
				
					(e)Senior
				preservation rental assistance contractsNotwithstanding any other provision of law,
				in connection with a prepayment plan for a project approved under subsection
				(a) by the Secretary or as otherwise approved by the Secretary to prevent
				displacement of elderly residents of the project in the case of refinancing or
				recapitalization and to further preservation and affordability of such project,
				the Secretary shall provide project-based rental assistance for the project
				under a senior preservation rental assistance contract, as follows:
						(1)Assistance under
				the contract shall be made available to the private nonprofit organization
				owner—
							(A)for a term of at least 20 years, subject to
				annual appropriations; and
							(B)under the same
				rules governing project-based rental assistance made available under section 8
				of the Housing Act of 1937.
							(2)Any projects for
				which a senior preservation rental assistance contract is provided shall be
				subject to a use agreement to ensure continued project affordability having a
				term of the longer of (A) the term of the senior preservation rental assistance
				contract, or (B) such term as is required by the new financing.
						(f)Mortgage sale
				demonstration
						(1)In
				generalThe Secretary may sell mortgages associated with loans
				made under section 202 of the Housing Act of 1959 (as in effect before the
				enactment of the Cranston-Gonzalez National Affordable Housing Act) in
				accordance with the relevant terms for sales of subsidized loans on multifamily
				housing projects under section 203 of the Housing and Community Development
				Amendments of 1978 (12 U.S.C. 1701z–11). For the
				purpose of demonstrating the efficiency, effectiveness, quality, and timeliness
				of asset management and regulatory oversight of certain portfolios of such
				mortgages by State housing finance agencies, the Secretary shall carry out a
				demonstration program, in not more than 5 States, to sell portfolios of such
				mortgages to State housing finance agencies for a price not to exceed the
				unpaid principal balances of such mortgages and otherwise in accordance with
				the requirements of such section 203.
						(2)LimitationsIn carrying out the demonstration program
				required under paragraph (1), the Secretary shall—
							(A)prohibit State
				housing finance agencies from giving preference to, or conditioning the
				approval of, awards of subordinate debt funds, allocations of tax credits, or
				tax exempt bonds based on the use of financing for the first mortgage that is
				provided by such State housing finance agency;
							(B)require such agencies to allow, in
				accordance with this section, for the refinancing or prepayment of loans made
				under section 202 of the Housing Act of 1959 with a loan selected by the
				owners, except that any use restrictions on the property for which the loan was
				made shall remain in effect for the duration provided under the original terms
				of such loan; and
							(C)only carry out
				the demonstration program in a State that has experience with operating and
				maintaining a housing preservation revolving loan fund.
							(3)StudyThe
				Secretary shall conduct a study to evaluate the performance and results of the
				demonstration program carried out under paragraph (1). In conducting such
				study, the Secretary shall place particular emphasis on whether the asset
				management functions and activities related to loans and properties held in the
				portfolios sold to State housing finance agencies under such demonstration
				program have been accomplished in a timely, effective, and efficient manner,
				including an analysis of approvals of refinancings and preservation
				transactions, rent increase requests, withdrawals from reserves or residual
				receipts (where there is no contract administrator), and provider and resident
				satisfaction.
						(4)ReportNot
				later than 3 years after the date of enactment of this subsection, the
				Secretary shall submit a report to the Committee on Banking, Housing, and Urban
				Affairs of the Senate and the Committee on Financial Services of the House of
				Representatives on—
							(A)the findings of
				the study required under paragraph (3); and
							(B)any
				recommendations the Secretary may have for expanding the demonstration project
				required under paragraph (1).
							(g)Subordination or
				assumption of existing debtIn lieu of prepayment under this section of
				the indebtedness with respect to a project, the Secretary may approve—
						(1)in connection with
				new financing for the project, the subordination of the loan for the project
				under section 202 of the Housing Act of 1959 (as in effect before the enactment
				of the Cranston-Gonzalez National Affordable Housing Act) and the continued
				subordination of any other existing subordinate debt previously approved by the
				Secretary to facilitate preservation of the project as affordable housing;
				or
						(2)the assumption
				(which may include the subordination described in paragraph (1)) of the loan
				for the project under such section 202 in connection with the transfer of the
				project with such a loan to a private nonprofit organization.
						(h)Flexible subsidy
				debtThe Secretary shall waive the requirement that debt for a
				project pursuant to the flexible subsidy program under section 201 of the
				Housing and Community Development Amendments of 1978 (12 U.S.C.
				1715z–1a) be prepaid in connection with a prepayment,
				refinancing, or transfer under this section of a project if such waiver is
				necessary for the financial feasibility of the transaction and is consistent
				with the long-term preservation of the project as affordable housing.
					(i)Tenant
				involvement in prepayment and refinancingThe Secretary shall not
				accept an offer to prepay the loan for any project under section 202 of the
				Housing Act of 1959 unless the Secretary has—
						(1)determined that
				the owner of the project has notified the tenants of the owner’s request for
				approval of a prepayment;
						(2)determined that
				the owner of the project has provided the tenants with an opportunity to
				comment on the owner’s request for approval of a prepayment, including a
				description of any anticipated rehabilitation or other use of the proceeds from
				the transaction, and its impacts on project rents, tenant contributions, or the
				affordability restrictions for the project; and
						(3)taken such
				comments into consideration.
						(j)Definition of
				private nonprofit organizationFor purposes of this section, the
				term private nonprofit organization has the meaning given such
				term in section 202(k) of the Housing Act of 1959 (12 U.S.C.
				1701q(k)).
					.
			IIIAssisted living
			 facilities
			301.Definition of
			 assisted living facilitySection 202b(g) of the Housing Act of 1959
			 (12 U.S.C.
			 1701q–2(g)) is amended by striking paragraph (1) and inserting
			 the following new paragraph:
				
					(1)the term assisted living
				facility means a facility that—
						(A)is owned by a
				private nonprofit organization; and
						(B)(i)is licensed and
				regulated by a State (or if there is no State law providing for such licensing
				and regulation by the State, by the municipality or other political subdivision
				in which the facility is located); or
							(ii)(I)makes available,
				directly or through recognized and experienced third party service providers,
				to residents at the resident’s request or choice supportive services to assist
				the residents in carrying out the activities of daily living, as described in
				section 232(b)(6)(B) of the National Housing Act (12 U.S.C. 1715w(b)(6)(B));
				and
								(II)provides separate dwelling units
				for residents, each of which may contain a full kitchen and bathroom and which
				includes common rooms and other facilities appropriate for the provision of
				supportive services to the residents of the facility;
				and
								.
			302.Monthly
			 assistance payment under rental assistanceClause (iii) of section 8(o)(18)(B) of the
			 United States Housing Act of 1937 (42 U.S.C.
			 1437f(o)(18)(B)(iii)) is amended by inserting before the period
			 at the end the following: , except that a family may be required at the
			 time the family initially receives such assistance to pay rent in an amount
			 exceeding 40 percent of the monthly adjusted income of the family by such an
			 amount or percentage that is reasonable given the services and amenities
			 provided and as the Secretary deems appropriate..
			IVFacilitating
			 affordable housing preservation transactions
			401.Use of sale or
			 refinancing proceedsNotwithstanding any other provision of law,
			 in connection with the sale or refinancing of a multifamily housing project, or
			 the transfer of an assistance contract on such a property, that requires the
			 approval of the Secretary of Housing and Urban Development, the Secretary shall
			 not impose any condition that restricts the amount or use of sale or
			 refinancing proceeds, or requires the filing of a financial report, unless such
			 condition is expressly authorized by an existing contract entered into between
			 the Secretary (or the Secretary’s designee) and the project owner before the
			 imposition of a condition prohibited by this section or is a general condition
			 for new financing with a mortgage insured by the Secretary. Any such condition
			 previously imposed by the Secretary after January 1, 2005, shall, at the option
			 of the project owner, be considered void and not enforceable, and any agreement
			 containing such a condition shall be rescinded and may be reissued without the
			 void condition.
			VNational senior
			 housing clearinghouse
			501.National
			 senior housing clearinghouse
				(a)EstablishmentNot
			 later than 180 days after the date of enactment of this Act, the Secretary of
			 Housing and Urban Development shall establish and operate a clearinghouse to
			 serve as a national repository to receive, collect, process, assemble, and
			 disseminate information regarding the availability and quality of multifamily
			 developments for elderly tenants, including—
					(1)the availability
			 of—
						(A)supportive
			 housing for the elderly pursuant to section 202 of the Housing Act of 1959 (12
			 U.S.C. 1701q), including any housing unit assisted with a project rental
			 assistance contract under such section;
						(B)properties and
			 units eligible for assistance under section 8 of the United States Housing Act
			 of 1937 (42 U.S.C. 1437f);
						(C)properties
			 eligible for the low-income housing tax credit under section 42 of the Internal
			 Revenue Code of 1986;
						(D)units in assisted
			 living facilities insured pursuant to section 221(d)(4) of the National Housing
			 Act (12 U.S.C. 1715l(d)(4));
						(E)units in any
			 multifamily project that has been converted into an assisted living facility
			 for elderly persons pursuant to section 202b of the Housing Act of 1959 (12
			 U.S.C. 1701q–2); and
						(F)any other
			 federally assisted or subsidized housing for the elderly;
						(2)the number of
			 available units in each property, project, or facility described in paragraph
			 (1);
					(3)the number of
			 bedrooms in each available unit in each property, project, or facility
			 described in paragraph (1);
					(4)the estimated
			 cost to a potential tenant to rent or reside in each available unit in each
			 property, project, or facility described in paragraph (1);
					(5)the presence of a
			 waiting list for entry into any available unit in each property, project, or
			 facility described in paragraph (1);
					(6)the number of
			 persons on the waiting list for entry into any available unit in each property,
			 project, or facility described in paragraph (1);
					(7)the estimated
			 time an individual can expect to be on the waiting list for entry into any
			 available unit in each property, project, or facility described in paragraph
			 (1);
					(8)the amenities
			 available in each available unit in each property, project, or facility
			 described in paragraph (1), including—
						(A)the services
			 provided by such property, project, or facility;
						(B)the size and
			 availability of common space within each property, project, or facility;
						(C)the availability
			 of organized activities for individuals residing in such property, project, or
			 facility; and
						(D)any other
			 additional amenities available to individuals residing in such property,
			 project, or facility;
						(9)the level of care
			 (personal, physical, or nursing) available to individuals residing in any
			 property, project, or facility described in paragraph (1);
					(10)whether there is
			 a service coordinator in any property, project, or facility described in
			 paragraph (1); and
					(11)any other
			 criteria determined appropriate by the Secretary.
					(b)Collection and
			 updating of information
					(1)Initial
			 ColleectionNot later than 90 days after the date of enactment of
			 this Act, the Secretary of Housing and Urban Development shall conduct an
			 annual survey requesting information from each owner of a property, project, or
			 facility described in subsection (a)(1) regarding the provisions described in
			 paragraphs (2) through (11) of such subsection.
					(2)Response
			 timeNot later than 30 days after receiving the request described
			 under paragraph (1), the owner of each such property, project, or facility
			 shall submit such information to the Secretary of Housing and Urban
			 Development.
					(3)Public
			 availabilityNot later than 60 days after the Secretary of
			 Housing and Urban Development receives the submission of any information
			 required under paragraph (2), the Secretary shall make such information
			 publicly available through the clearinghouse.
					(4)UpdatesThe
			 Secretary of Housing and Urban Development shall conduct an annual survey of
			 each owner of a property, project, or facility described in subsection (a)(1)
			 for the purpose of updating or modifying information provided in the initial
			 collection of information under paragraph (1). Not later than 30 days after
			 receiving such a request, the owner of each such property, project, or facility
			 shall submit such updates or modifications to the Secretary. Not later than 60
			 days after receiving such updates or modifications, the Secretary shall inform
			 the clearinghouse of such updated or modified information.
					(c)FunctionsThe
			 clearinghouse established under subsection (a) shall—
					(1)respond to
			 inquiries from State and local governments, other organizations, and
			 individuals requesting information regarding the availability of housing in
			 multifamily developments for elderly tenants;
					(2)make such
			 information publicly available via the Internet website of the Department of
			 Housing and Urban Development, which shall include—
						(A)access via
			 electronic mail; and
						(B)an easily
			 searchable, sortable, downloadable, and accessible index that itemizes the
			 availability of housing in multifamily developments for elderly tenants by
			 State, county, and zip code;
						(3)establish a
			 toll-free number to provide the public with specific information regarding the
			 availability of housing in multifamily developments for elderly tenants;
			 and
					(4)perform any other
			 duty that the Secretary determines necessary to achieve the purposes of this
			 section.
					(d)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as necessary to carry out this section.
				
